t c memo united_states tax_court estate of william busch deceased mary dana executor petitioner v commissioner of internal revenue respondent docket no filed date nickolas p tooliatos ii and erin kvistad specially recognized for petitioner blizabeth l groenewegen and rebecca t hill for respondent memorandum findings_of_fact and opinion gerber judge respondent determined that there should be an increase in the reported value of certain real_property resulting in a dollar_figure federal estate_tax deficiency petitioner disagrees with respondent’s value determination and - - also contends that the value reported on the estate_tax_return was overstated and that the estate should be entitled to a refund due to an overpayment of estate_tax we consider here the fair_market_value of the realty and the applicability and or amount of any fractional discount findings_of_fact william busch decedent a resident of california died on date at the age of the executor and personal representative of the estate mary e dana resided in california at the time the petition was filed in a timely filed estate_tax_return decedent’s one-half interest in dollar_figure acres of real_property busch property was reported at a value of dollar_figure the reported value was based on an appraisal report prepared by devoe associates devoe which was attached to the estate_tax_return devoe based on comparables of residential development properties concluded that the fair_market_value for the entire fee simple interest was dollar_figure and discounted by percent decedent’s one-half interest dollar_figure to arrive at the dollar_figure return value based on the amounts that had been reported by the estate respondent assessed dollar_figure in estate_taxes the estate paid dollar_figure with the estate’s extension to file and an additional dollar_figure was paid after respondent assessed the tax based on the ' the parties’ stipulation of facts and exhibits are incorporated by this reference - - return leaving an unpaid balance in the assessed estate_tax liability of dollar_figure the estate requested and received extensions of time within which to pay estate_tax under sec_6161 after examination of the estate_tax_return respondent determined that the fair_market_value of decedent’s one-half interest in the busch property was dollar_figure or dollar_figure greater than the amount reported by the estate the busch property was improved by three dwelling units and farm equipment storage facilities decedent was born in and resided on the property throughout his life decedent originally coowned the property with his brother but at the time of decedent’s death his coowner was a_trust established by velma busch decedent’s sister-in-law who was then years old velma busch died during date prior to his death decedent and his coowner s were generally not interested in selling the property decedent left his one-half interest in the busch property to mary and ebugene dana decedent’s niece and her husband the busch property was located in unincorporated alameda county adjoining the city of pleasanton historically the property had been used for agricultural purposes and was so zoned by alameda county alameda county had a 100-acre agricultural all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated q4e- property minimum and had denied a request to split the busch property into two separate agricultural use parcels although the busch property was not within pleasanton’s city limits it was within its sphere of influence and future development would be dependent upon annexation into pleasanton under pleasanton’s general plan in effect date most of the busch property was designated as medium density residential and a small portion was designated high density residential the busch property originally included additional acres on its western side that were sold and used for agricultural purposes and ultimately the acres were developed into a mixed residential neighborhood during a 66-acre portion of the busch property was sold to pleasanton for use as a maintenance and operations facility for dollar_figure or approximately dollar_figure per acre during the pleasanton school district made an offer to purchase approximately acres of the busch property for about dollar_figure per acre during the school district was again looking for a future school site in an internal school district planning document it was recommended that a 5-acre parcel of the busch property be considered and it was estimated that the value was dollar_figure per acre the school district normally hires a consultant to provide a fair_market_value of land in which the district has an interest in the school district was also looking for a maintenance and operations facility in connection with its search for a site - the school district was provided a dollar_figure-per-acre estimate of the value for the busch property after decedent’s death in date the estate fiduciary began consideration of the development of the busch property in date the fiduciary’s legal counsel who was experienced in processing land through the entitlement process contacted a civil engineer to report on the potential use of the busch property for a residential subdivision the engineer submitted a draft preliminary site analysis on date the draft outlined the challenges and difficulties that could be encountered in development including the evolving political climate in pleasanton a final report was submitted during date during date the fiduciary’s legal counsel sent nine letters to potential purchasers of the busch property inviting their inguiries eight of the letter recipients were involved in residential subdivision and or development the ninth letter was sent to a local church’s site committee that had expressed an interest in the busch property the counsel had discussions with the school district and several of the developers concerning the sale of the property four of the developers sent letters indicating an intent to buy or option and of their interest in acquiring the busch property because the envisioned transaction would be one where the buyer developer would essentially become a partner of the estate the fiduciary’s legal counsel sought to - - find a match with a developer that understood the politics of pleasanton and the entitlement process he recommended that the offer of ponderosa homes ponderosa be accepted by a date letter ponderosa presented a letter of intent to option the busch property for months or months after governmental approval for an exercise price of dollar_figure or dollar_figure per acre using acres as the base ponderosa offered dollar_figure million down and dollar_figure due in two equal payments one due in months and the other due months after escrow ponderosa agreed to pay a nonrefundable dollar_figure per month for its option until the sale closed with no crediting of these payments to the final price ponderosa with about years of residential development experience had employees to active projects and began to new projects each year in its business history ponderosa experienced only a few projects that it was forced to abandon as of date ponderosa had built about big_number homes in the pleasanton area and was familiar with the city’s entitlement process ponderosa was aware of the referendum against other projects the kottinger hills project and controversy surrounding the pleasanton ridge development and the political climate in pleasanton but ponderosa believed that the busch property project could work and bid on it in addition to the option agreement by ponderosa several other developers made offers as follows a mission peaks homes - offered to purchase for approximately dollar_figure million but the final price would depend upon the number of residential lots approved for building b braddock logan offered dollar_figure per acre c greystone homes considered dividing into parcels each consisting of about acres after negotiations with several developers a two-stage closing was offered to ponderosa under which acres would close in months and acres would close no more than months from the date of the agreement it was expected that pleasanton would scrutinize any development plans for busch property and that necessary approval would take as long a sec_2 to years the offers from developers including the one from ponderosa were not to be closed in less than days and anticipated that the property would be approved by pleasanton for residential development on date the coowners of busch property entered into an agreement of purchase and sale with ponderosa at a base price of dollar_figure per acre after the coowners of busch property each retained a l-acre building lot the remaining property was to be broken into two portions approximately acres each and delineated as the dana property dana portion and the busch property busch portion the agreement was designed to provide for separate closing for each portion with the busch portion closing last the purchase_price was variable depending on time and or the number of building lots approved the price was to increase percent annually from the first closing to either the second closing or date whichever occurred first the per lot price was also to increase dollar_figure for each dwelling lot approved in excess of with dwelling units stated as the outside limit accordingly the combined 88-acre price could vary from a low of dollar_figure to a high of dollar_figure in addition to the purchase_price ponderosa paid dollar_figure down and was to pay dollar_figure per month with respect to the dana portion and the payments were to stop at the time of the first closing with no credit being allowed against the purchase_price with respect to the busch portion ponderosa was to pay dollar_figure every days beginning after the first closing until the earliest of the date of the second closing or date the dollar_figure payments were to be applied to the purchase_price the parties to the june agreement expected that the first closing to occur no later than date would complete the transfer of the dana portion and the second closing to occur no later than date would complete the transfer of the busch portion the parties were also aware that the necessary approval for development would take time and money and ponderosa expected to spend up to dollar_figure in seeking approval to develop ponderosa had estimated that on a fast-track basis the entitlement process would take months ponderosa’s practice was not to make an outright purchase but to option an interest in property for development at the time of the june agreement the parties were aware that the pleasanton city government and - the political environment were less receptive to residential development than it had been during the 1980's as of the pleasanton mayor and two members of a five- member city council had taken a strong stance against further development and intended to at very least slow growth in pleasanton as an example the kottinger hills project had been approved for development in late but surrounding homeowners petitioned for a referendum with respect to impact on local automobile traffic in date the referendum was placed on the date local ballot and the kottinger hills project failed to receive sufficient votes causing the project to be discontinued in addition as of date the pleasanton citizenry had also defeated the pleasanton ridge project by means of a ballot initiative when the date agreement was executed and as of decedent’s date of death it was foreseeable that difficulties could be encountered in gaining approval for property development within the sphere of influence of pleasanton as of pleasanton had maintained the same general plan that had been in effect since during pleasanton was updating its general plan and at a date meeting a pleasanton’s planning department employee indicated that the preferred number of lots for the busch property was or less in date ponderosa submitted a plan for units on the busch property during pleasanton’s general plan steering - committee approved a plan for housing units on the busch property in in the face of neighborhood concerns about traffic patterns the planning commission approved housing units for the busch property in addition a neighborhood committee by a to vote agreed to a plan for the busch property containing housing units just prior to the date closing date the parties revised their agreement and entered into an amended and restated agreement of option to purchase which was effective date and accordingly no closing occurred under the original option agreement under the amended agreement the dollar_figure per- acre base price and the dollar_figure per unit in excess of units remained the same the amended agreement provided for a price escalator under which the purchase_price for the dana or busch portions would increase by dollar_figure per month beginning date until the date of the first closing scheduled for no later than date the first closing under the amended agreement did not occur and ponderosa renewed the option agreement in date ponderosa presented a 360-unit site plan to the pleasanton planning commission and received approval around the end of in early ponderosa went to the city council but it was not until date that a 300-unit plan was adopted and it was determined that the plan would not have significant adverse effects on the environment on date the city council approved the prezoning of busch property to a planned unit development---medium density residential and approved a unit plan for development conditional upon meeting numerous requirements involving design and home siting architectural features landscaping construction of park noise attenuation building code compliance creating a homeowners’ association fire code compliance street construction grading and drainage improvements utilities and related matters ponderosa also agreed to provide pleasanton acres for use as a city corporation yard after approval of the plan local citizens circulated a petition calling for a referendum involving traffic issues in response to citizen concerns ponderosa disseminated materials attempting to show community benefits that would inure if the project went through during date the referendum petition was filed and the pleasanton city council with ponderosa’s approval instead of addressing the question of a referendum or other alternative decided to rescind the ordinance approving the busch property plan thereafter a second amended agreement was entered into and became effective date it called for an additional dollar_figure increase to the purchase_price and increased the dollar_figure per unit over unit amount to dollar_figure per unit the purchase_price escalator was increased from dollar_figure to dollar_figure from february until the closing the second amended agreement had -- a single date closing date ponderosa through this time had paid nonrefundable payments that were not to be applied to the purchase_price to the busch property owners ranging from about dollar_figure to about dollar_figure million as of the end of approval had not yet been received and ponderosa continued to experience difficulties in the process of attempting to gain approval for development opinion this case involves the valuation of real_property for estate_tax purposes we must decide the value of decedent’s one-half interest in the subject property the estate reported a fee simple value of dollar_figure and discounted decedent’s one-half interest dollar_figure by percent to reach the dollar_figure value reported as includable in the gross_estate the estate’s valuation was predicated on the assumption that residential development is the highest_and_best_use for the property respondent after examining the estate’s return valued decedent’s one-half interest in the property at dollar_figure also assuming that residential development is the highest_and_best_use of the property in the context of litigation petitioner now contends that decedent’s interest in the property should have been valued and included in the gross_estate at dollar_figure we have held that a higher reported value is an admission requiring an estate to produce cogent proof that the reported values were erroneous estate of hall v commissioner t c continued petitioner argues that the value should be reduced because as of the valuation_date it was unlikely that the property had the potential to be approved for residential development the parties disagree about how to handle the fact that approval for residential development had not been obtained and the probative weight if any that should be given to the terms of the date agreement although the date agreement was executed sufficiently close in time to the date date of death to be considered it does not involve a contemporaneous payment of the contract proceeds the agreement calls for payments at closings that would occur as much a sec_3 and years in the future petitioner contends that the dollar_figure per-acre agreement price was wholly contingent and dependent upon whether the developer buyer was able to obtain entitlement to subdivide the property for residential development ie that ponderosa was not a willing buyer of unapproved land conversely respondent contends that the agreement is a contract for sale with a delayed closing and that the contract_price represents what a willing buyer would be willing to pay in a cash or contemporaneous transaction irrespective of whether the entitlements were to be obtained later continued -- property includable in a decedent’s gross_estate is to be returned at its fair_market_value generally as of the date of decedent’s death see sec_2031 sec_20_2031-1 estate_tax regs fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 92_tc_312 63_tc_485 sec_20_2031-1 estate_tax regs sec_25_2501-1 gift_tax regs the willing seller and buyer are hypothetical rather than specific individuals or entities see 658_f2d_999 5th cir the issue is factual and to be resolved from all the evidence and is in great part a question of judgment rather than mathematics see 325_f2d_934 8th cir affg tcmemo_1961_347 73_tc_266 the parties in support of their positions have relied on their expert witnesses’ reports concerning the subject real_estate in making our determination we may embrace or reject expert testimony if in our judgment either approach 1s appropriate see 304_us_282 838_f2d_330 9th cir if an expert’s opinion is of no -- - assistance to the court it will be given little weight see 92_tc_101 in litigation the parties have used different approaches to valuing the real_property petitioner’s expert used comparables to provide a cash sale price of land for residential development properties petitioner’s expert then applied substantial discounts as much a sec_80 percent reducing an average of the comparable sales to a proposed value of dollar_figure per acre petitioner’s trial expert’s dollar_figure value is dollar_figure less than the dollar_figure-per-acre value that had been reported on the estate’s tax_return respondent’s expert was asked to derive a per-acre value based on the date agreement after reaching a value based on the agreement he discounted it to account for the delay in the closing of the transaction respondent uses the resulting value as an actual and comparable sale price for the busch property although the two approaches reached disparate results both are sourced in traditional cash sale principles involving the use of comparables and may be reconciled in addition to the experts called by the parties for trial we must consider petitioner’s appraiser’s report attached to the estate_tax_return we find analysis of that estate_tax_return appraisal necessary because its per-acre value dollar_figure is more closely allied with contract_price dollar_figure and respondent’s determination in addition the dollar_figure value is substantially - in excess of the dollar_figure-per-acre value now advocated by petitioner petitioner employed devoe an appraiser to ascertain the value of decedent’s interest in the busch property for purposes of reporting it on the estate’s tax_return devoe’s report was attached to the estate_tax_return and employed what he described as a market data approach to value the property that same approach has also been described as a comparable sales approach and involves the collecting of information on comparable and generally contemporaneous sales of like property in the general locale of the subject property devoe relied on nine sales with per-acre prices ranging from dollar_figure to dollar_figure one of the sales referenced by devoe was the sale of dollar_figure acres of the busch property to pleasanton for dollar_figure per acre in five of the nine sales the approval to develop had been obtained and the per-acre price ranged from dollar_figure to dollar_figure in one situation partial development approval had been obtained and the per-acre price based on full acreage even though all of it was not usable was dollar_figure the remaining two sales for dollar_figure and dollar_figure per acre concerned situations where no approval for development had been obtained other than the sale of the 66-acre busch parcel the sales used by devoe occurred during the period date through date - devoe refined his sales data universe to arrive at a per- acre range of dollar_figure to dollar_figure devoe relied on comparable values of properties that had been approved for development arriving at a dollar_figure per-acre value devoe’s approach was based on the premise that residential development would be the highest_and_best_use and did not contain a discount for the fact that the busch property had not been approved for development as of the valuation_date applying the dollar_figure value times dollar_figure acres devoe calculated a dollar_figure value which he divided in half to represent decedent’s partial interest finally devoe applied a 40-percent partial ownership discount to arrive at the dollar_figure value reported as part of decedent’s gross_estate petitioner’s trial expert norman hulberg hulberg like devoe concluded that busch property should be valued by means of the comparable sales_method hulberg opined that the property’s highest_and_best_use was to develop it as residential property although hulberg reached a dollar_figure-per-acre value sometime during date prior to reaching the dollar_figure value he had opined that the busch property was worth dollar_figure per acre during cross-examination hulberg explained that the decrease in the values he determined was attributable to facts that occurred both prior to and after date and that he had become aware of only after his date opinion hulberg’s explanation was without specificity and did not adequately explain the reduction we surmise that in great part hulberg’s - - reduction was based on his changed view that the property would not likely have been approved for development as residential property hulberg’s opinion contained references to four pleasanton area sales during the period date through date with a per-acre price range of dollar_figure to dollar_figure the sales he chose occurred prior to the date agreement and the transaction concerning the busch property was accordingly not factored into hulberg’s analysis he then employed substantial discounts that he attributed to a lack of development approval and the political climate or conditions that may affect the possibility of approval hulberg compared the busch property with situations where unimproved land was discounted by as much a sec_80 percent for lack of development approval and concluded that a 60-percent discount should be used with respect to the busch property included in hulberg’s analysis and presumably his discounts were adjustments for the time the land would be on the market prior to sale hulberg opined that the busch property had a dollar_figure per-acre value applying the dollar_figure per-acre value to the plus acres and rounding off hulberg arrived at a dollar_figure gross value after a lengthy discussion of various discount concepts hulberg the range of per-acre values after the decreases appears to reflect reductions in value ranging from percent to percent - - settled on the same discount employed by devoe percent and thereby concluded that decedent’s one-half interest in the busch property at the time of his death had a dollar_figure value dollar_figure x dollar_figure half interest x dollar_figure discount dollar_figure rounded down steven geller geller respondent’s expert was hired to analyze the agreement between the busch property owners and ponderosa and determine the per-acre value based on that agreement after reaching a value based on the agreement he discounted that value to reflect the time value of the delay that was expected to be encountered in the closing process geller’s approach was further limited to one of two fixed scenarios one approach was to assume a closing of the entire property during date and the other was to assume two separate closings one- half of the property during date and the other one-half during date geller reached the conclusion that units would be paid for at the closing s based on the pleasanton planning commission’s date approval of units a fact that was not known as of date or date using the dollar_figure-per-acre contract_price with an additional dollar_figure time sec_110 units over - geller arrived at gross values of dollar_figure and dollar_figure for the single and dual closing models respectively using a percent discount rate to account for the passage of time until the closings geller concluded that the present_value of the - - busch property as of the date agreement date was dollar_figure million irrespective of whether a single or dual closing occurred geller’s approach was an attempt at reaching a present_value of the date agreement by using a present_value technique geller acknowledges that the date agreement was not a cash sale respondent relies on geller’s value as reflecting an actual and or comparable sale that supports respondent’s value determination in the deficiency_notice respondent directs our attention to the fact that geller’s dollar_figure million value is slightly in excess of the gross value determined in the deficiency_notice it does not appear that respondent discounted for the fact that decedent held a partial interest both parties used acceptable methodologies for valuing the subject property although the methodology was appropriate we do not agree with all of the techniques modifications and or discounts that were used to affect the ultimate proposed values hulberg petitioner’s expert begins with comparables for residential development property and by means of extremely large discounts reduces the comparable to dollar_figure per acre in this way hulberg advances a value for the busch property that essentially represents a value for unimproved farmland mhulberg expressed the view that the highest_and_best_use of the busch property was for residential development and that comparable sales provide the best_method to value unimproved land he then effectively voided those views by using extraordinary discounts - for what he thought was the likely possibility that there would be no approval for residential development hulberg’s conclusion that residential development would not be approved was a fact that was not known or reasonably foreseen on the valuation_date or at the time of the execution of the date agreement it also ignores the fact that the busch property was actively pursued by ponderosa and other knowledgeable developers who placed a value far in excess of dollar_figure on the property we do not accept hulberg’s dollar_figure opinion of value and find his approach to be nothing more than a disguised attempt to circumvent and ignore the highest_and_best_use of the property at the time of valuation and to thereby value it as farmland petitioner’s advocacy of the dollar_figure-per-acre value also ignores the fact that the busch property abutted the city of pleasanton and was adjacent to fully developed residential property more importantly petitioner did not deal with the fact that several developers were eager to develop the busch property in order to accept petitioner’s hulberg’s approach we would have to conclude that ponderosa and the other developers who were interested in the property were either unaware of or did not fully consider the difficulties that could have been encountered in obtaining approval of the property for development into residential property other developers offered dollar_figure per - acre and dollar_figure million ’ the fact that ponderosa failed to obtain development approval approximately years later was a fact that was not known to the parties to the date agreement if ponderosa had known or thought that approval was not forthcoming it would not have committed its resources and substantial capital to the busch property project also as noted above other developers expected that the property could be developed in that regard ponderosa paid an amount approximating petitioner’s proposed net value dollar_figure in expenses pursuing development approval and in payments made to keep the date agreement open for development at a dollar_figure plus per-acre contract_price the date agreement price of dollar_figure per acre represents a cash sale price between a willing buyer and willing seller the date agreement however did not require ponderosa to pay cash on the barrel head the agreement and trial testimony make it clear that both sides were aware of the foreseeable risks and the difficulties connected with obtaining approval for residential development the political climate in pleasanton was also well known to the parties to the date agreement the comparable sales prices used by petitioner’s appraiser for estate_tax purposes and by its trial expert reflect that the dollar_figure-per-acre price was reasonable when compared with similar properties susceptible of residential development the dollar_figure million bid was dependent upon the number of building lots approved - - petitioner by emphasizing what actually happened especially in the timeframe sought to show that it was unlikely that the property would be approved for development as residential property within the city of pleasanton we cannot however attribute to a or buyer or seller these unforeseen facts that occurred several years later--in this instance to years later nor can we allow such facts to bear on value unless those facts could be foreseen known and would have influenced a willing buyer and seller see 411_us_546 for purposes of this case the statute mandates a date-of-death fair market valuation see sec_2031 the determination of value is to be made as of the valuation_date ie date of death and knowledge of unforeseeable future events that may have affected the value cannot be attributed to the hypothetical buyer or seller see sec_20_2031-1 estate_tax regs we find the agreement to be sufficiently contemporaneous to represent a benchmark value for the subject property and it comports with comparable sales as of decedent’s death it was likely that the busch property would be sold for and or developed as residential property the agreement represents the usual type agreement entered into by ponderosa and other developers in that regard both of petitioner’s experts devoe and hulberg used comparable sales that comport in price per acre with the price in the date -- - agreement and that occurred within the time period surrounding the date of death and the date agreement petitioner’s appraiser for estate_tax purposes valued the property as development property the estate included a discounted for the partial interest value that was based on its development as residential property at the time its offer was made and accepted ponderosa was generally aware of the political conditions and possible problems that could be encountered in obtaining approval for development of the busch property likewise the sellers had consulted several sources of expertise and were aware of the value of their property and had the opportunity to choose from several different firms that were interested in a development type agreement petitioner and respondent agree that the highest_and_best_use of the busch property was residential development the property physically abutted pleasanton and existing residential housing there was contiguous street access to the existing residential areas within devoe’s comparables are set forth in the body of this opinion the four sales hulberg offered as comparables had prices ranging from dollar_figure to dollar_figure per acre a simple average of the four sales referenced in hulberg’s report is dollar_figure hulberg however discounted the four sale prices by as much a sec_80 percent to reflect his view of the inability to obtain approval from the city of pleasanton for residential development causing the range to drop to dollar_figure through dollar_figure accordingly there is sufficient corroborative evidence to accept the dollar_figure-per-acre price from the date agreement as a starting point for our consideration of the fair_market_value - - the city of pleasanton at the time of decedent’s death other pleasanton residential developments were in progress the record reflects that at the time of decedent’s death the climate for residential development in pleasanton was weakening and to that extent we agree with petitioner that the price that a willing buyer would offer to a willing seller would be affected see eg estate of ratcliffe v commissioner tcmemo_1992_305 any such price differential however would normally have been accounted for in ponderosa’s offer and the acceptance of same ponderosa’s offer in effect was not to pay dollar_figure per acre at the time the agreement was made and it was contingent on acquiring approval to develop from pleasanton ponderosa aware of the risks was willing to invest its money and time in pursuing development in that regard ponderosa expended between dollar_figure and dollar_figure million in the form of payments to the sellers and expenses in pursuing the entitlements for residential development in order to adjust for the passage of time in connection with the difficulties expected in obtaining development approval we must decide upon an appropriate discount rate to adjust the dollar_figure-per-acre cash price respondent’s expert used a present_value approach to account for the delay in payment respondent’s expert however applied the discount to a gross value inflated by attributing an optimum approval of housing units geller started with the dollar_figure-per-acre contract_price and added - - dollar_figure for each unit he expected to be approved in excess of geller’s computation of the dollar_figure amounts for excess units was chosen based on the planning board approval for units ’ we do not use the housing unit approval figure because it was not foreseeable by the parties to the date agreement or as of the date of decedent’s death considering property set asides for streets utilities and unusable portions units seems a reasonable estimate for a base figure in addition the parties to the date agreement used as their base_amount and provided for premium increases to the price to be paid only if approval for more than units occurred normally a cash price is not discounted for the passage of time in the context of a fair market valuation as of a date certain it would be appropriate however to discount the cash price here due to the expected time delay in obtaining approval for development we note that the parties anticipated that the contract_price should ’ in addition to the dollar_figure excess unit amounts geller factored in the dollar_figure and dollar_figure amounts but we do not consider those part of the contract_price because they appear to be payments to maintain the seller’s rights and to compensate the buyer for keeping the property under contract to some extent those amounts address the question of time value and accordingly it would be duplicative to make them a part of the contract_price or present_value computation we assume that ponderosa would not have entered into this contract unless it expected to gain approval and any risk that approval would not be obtained was de_minimis or remote o7 - be increased by about percent per annum and so they used a percent factor accepting a dollar_figure cash per-acre value the dollar_figure acres would produce a dollar_figure gross value we accept the 9-percent discount rate and apply it to the agreement’s contemplated two closings to wit no later than and years from date these closing dates represented outside limits and the closings could possibly have occurred earlier it was estimated that as of date the entitlement process would on a fast track take about years and at the outside to years we use the and 6-year dates the limits of the date agreement to account for the lapse of time until payment and account for the year and several months by which the date of death preceded the date agreement because of the known difficulties expected to be encountered in the approval process it is also reasonable to use the and 6-year closing dates and discount one-half of the contract_price to account for a 3-year delay and the other to account for a 6-year delay using a 9-percent discount rate we hold that the present_value of the dollar_figure contract_price would be dollar_figure present_value of one-half of dollar_figure pincite percent for a 3-year period dollar_figure and one-half of dollar_figure pincite percent for a 6-year period dollar_figure as a final matter we consider the appropriate fractional discount if any that should be applied to decedent’s one-half - - of the dollar_figure present_value of the busch property at the time of decedent’s death the need for employing a discount is dependent on whether decedent’s partial interest would have an effect on marketability see generally 680_f2d_1248 9th cir 658_f2d_999 5th cir petitioner bears the burden of showing that a discount is appropriate and the amount of any such discount see rule a 78_tc_728 affd 720_f2d_1114 9th cir both of petitioner’s appraisers selected a 40-percent discount to adjust the value to account for decedent’s one-half ownership in the busch property petitioner argues that the expertise they have offered and respondent’s failure to provide expertise to address this point should result in the court’s adopting a 40-percent discount petitioner also makes the argument that partition was not a viable option because of the experience of the busch property owners in failing to obtain a division of the property into less than a 100-acre parcel for agricultural purposes respondent counters that the highest_and_best_use of the property was residential development and the estate and its coowner chose to sell the entire property to a single purchaser respondent also notes that among the sales offered as comparables by petitioner’s experts some smaller parcels appeared to be no - - less valuable than larger ones in addition respondent contends that the growth management policies of pleasanton might make approval more easily obtainable for a smaller parcel respondent also maintains that the busch property was homogeneous and physically it could be easily divided or partitioned respondent also contends that it is not axiomatic as petitioner seems to argue that any partial interest must be discounted finally respondent contends that petitioner has not met the burden of showing the need for a discount and or the size of any such discount the circumstances of this case call for some discount attributable to the fact that decedent held a partial interest in that regard decedent’s one-half interest was an equal interest with that of his coowner and the property owned was capable of development for residential purposes as two separate 45-acre parcels petitioner points out that during the coowners were not permitted to divide the property into two separate farms but it was the county’s 100-acre minimum agricultural use limitation that was the reason for the county’s denial no such acre limitation has been shown to exist for residential property we agree with respondent’s analysis that the proposed comparables reflect little premium or discount for the size of the parcel to be developed and that it might have been beneficial to have a relatively smaller parcel considering pleasanton’s growth management policies -- - we do not accept respondent’s argument that no discount should be employed because the coowners were cooperative and jointly sought to find a buyer for the busch property that is a matter of conjecture and if a buyer purchased decedent’s one- half interest there is no showing here that decedent’s sister- in-law’s trust would have cooperated with any coowner including decedent’s estate more significantly the coowners’ intentions were discernable as of the date of decedent’s death it was obvious that the owners and or heirs to the busch property were not interested in continuing its agricultural use accordingly we conclude that some discount for the partial interest is called for the question that remains is the size of that discount devoe’s partial interest discount was based on five of the nine comparable sales and ranged from percent to percent two of the five involved 50-percent interests and they had discounts ranging from percent to percent devoe concluded that those two sales showed that a large fractional interest resulted ina larger discount and he concluded that a 40-percent discount was appropriate devoe however did not explain what aspects of the two sales relied on were comparable to the circumstances we consider involving the busch property hulberg discussed several factors in also arriving at a percent discount for the fractional interest decedent held in the busch property first he explained that a fractional interest reflected a lack of control although decedent’s interest was --- - not a majority interest his coowner’s interest was equal and so neither had a majority or minority as a result neither had control and both were equal hulberg has treated the coownership of real_property here as though the coowners were in a partnership relationship thereby elevating the question of control it does not appear that the coowners operated a business farming or otherwise as partners and accordingly control is less relevant this is a common interest in undivided and unimproved property and the question to consider is the feasability of dividing the property in the case of disagreement about its use in that regard costs of partition or other legal controversy along with other factors are considerations rationally involved in the valuing of an asset see 84_f3d_196 5th cir hulberg opined that partition was feasible under california law but that the ability to partition the property would not substantially decrease the discount presented by partnership sales as such actions could involve a great deal of expense and delay prior to the liquidation of a co-tenancy interest we cannot accept hulberg’s premise as a universal principle because it ignores economies of scale and the relative value of the property for example assuming a legal cost for partition of dollar_figure a dollar_figure parcel as hulberg opined might fit the two hundred thousand dollars assuming a dollar_figure hourly legal continued - - above-quoted principle a parcel one-half of which had a value of dollar_figure million to dollar_figure million would easily bear a dollar_figure partition cost in addition as of decedent’s death his coowner’s share was held in trust for the 97-year-old widow of the former owner and neither owner was a resident-farmer at that time the beneficial owners were the heirs of the owner farmers who were not actively farming the property those circumstances known at the time of decedent’s death make it less likely that partition would be necessary that is especially so where great disparity exists between the values of the land when comparing its use for agricultural and residential purposes hulberg used a conglomeration of four different approaches to arrive at the amount of discount he used to account for decedent’s partial interest first he discussed a company survey method which hulberg described as a survey of companies in the business of purchasing and selling partnerships our review of hulberg’s analysis indicates that the partnerships involved were dissimilar to the busch property situation the information was derived from the purchase and sale of general_partnership interests a format different from the busch property ownership which was simply a coownership in real_property with no partnership business or operational type activity continued fee rate represents big_number hours to accomplish partition - - accordingly the discount percentages represented by that type of transaction are inapposite next hulberg addressed what he called the fractional discounting method that method was set out in an date journal article davidson fractional interests in real_estate limited_partnerships the appraisal journal date pincite- in which factors were used to analyze the amount of a fractional_interest_discount the factors employed include relative risk of the assets held historical consistency of distributions condition of the assets market’s growth potential portfolio diversification strength of management those factors to which hulberg assigned values to arrive at an estimated 41-percent discount appear to be the type of factors that are used in analyzing a going partnership business and not the simple coownership of raw land the remaining four factors address the control aspects or lack thereof of a fractional or partial interest of the cumulative 4l-percent discount reached by hulberg only percent of it was attributable to the lack of marketability control factors the remaining factors depended heavily on the fact that the entity was a going partnership income sources etc and would therefore not be applicable to measure the partial interest discount in this case next hulberg used a reit survey method that involves an analysis of discounts found in real_estate_investment_trust reit’s hulberg indicated that the average discount wa sec_39 - - percent with a range from percent to percent here again hulberg’s explanation reflected that reit’s are operating real_estate partnerships that are dissimilar from the simple coownership of realty that we consider the reit is an entity in which investors purchase a percentage as an investor in the activity or business operation in which the reit is involved accordingly the reit-based approach to calculate a discount is not appropriate finally hulberg referred to his four proposed comparable sales that he admits are not highly similar to the subject property but they do indicate discounts are being taken by the purchasers of fractional interests and that there is a market for partial_interests in a property the range of discounts wa sec_29 percent to percent the sales selected by hulberg included a produce terminal undeveloped unapproved land an office building and ranchland the undeveloped unapproved land was described as standard oil pond grizzly island solano co and hulberg explained that the property was valued at dollar_figure for a fee and a 25-percent interest was sold for dollar_figure no further information is provided and it is not apparent that this property is comparable or how the dollar_figure and dollar_figure values relate to each other accordingly we do not find these examples to be helpful hulberg then proceeded to conclude that the various referenced approaches resulted in discounts approximating - - percent and that percent is therefore appropriate hulberg in addition to addressing the lack of approval for residential development factored in the lapse of time in arriving at a percent discount rate we did not find any of hulberg’s approaches to be fitting or appropriate to the situation we consider although we agree that some discount would be appropriate in summary hulberg first discounted by as much a sec_80 percent and then discounted the resulting amount by an additional percent reflecting various factors including lack of control passage of time and factors that would only be relevant in the consideration of a going partnership on the other hand devoe petitioner’s appraiser who was used to provide a value for the estate_tax_return started with a dollar_figure-per-acre value and discounted it by percent to account for the partial interest that approach resulted ina dollar_figure value’s being reported on the estate_tax_return we have concluded that the per acre cash_value is dollar_figure and have discounted that amount to account for the passage of time and to some extent for the risk associated with the possibility that approval for development might not be obtained that discount resulted in reducing the value of decedent’s one-half interest from dollar_figure dollar_figure x dollar_figure x to dollar_figure see present_value computations supra p or a reduction of percent based on our evaluation of the evidence it appears that devoe’s valuation appraisal was conservatively performed - - favoring decedent’s estate we reach that conclusion because he used a per acre value at the lower ranges of the true comparables and a discount rate at the highest end of the spectrum when considering the facts in our record a smaller partial interest discount than used by petitioner’s appraisers would be appropriate in the circumstances of this case as already noted as of decedent’s death there were no owners or potential owners who like decedent and his deceased brother coowner were solely interested in farming the land the heirs of both owners were interested in selling or developing the land in light of the substantial difference in its value for that use at the date of decedent’s death his coowner was a_trust for a 97-year-old woman and there was no doubt that the highest value of the land was as residential property under these circumstances a 10-percent discount would be sufficient to account for the partial interest represented by a simple coownership in unimproved land as already discussed percent would also be more than adequate to accommodate reasonable costs of partition percent of the rounded one-half interest dollar_figure or dollar_figure in the event that either set of heirs of the then-current coowners might not be interested in selling the property for its highest_and_best_use residential development the use of a 10-percent discount for the partial interest continued - - we accordingly hold that the fair_market_value of decedent’s one-half interest in the busch property at his date of death is dollar_figure dollar_figure x dollar_figure dollar_figure - dollar_figure dollar_figure to reflect the foregoing decision will be entered under rule continued results in an overall discount from the dollar_figure value for decedent’s one-half interest of percent ‘ because we have held that the fair_market_value that should have been included in decedent’s gross_estate exceeds the amount reported by the estate it is not necessary to consider respondent’s contention that we are without jurisdiction in the circumstances of this case to decide an overpayment in estate_tax
